Exhibit 10.1
 
[ex10_11.jpg]
 
ASSET PURCHASE AGREEMENT    This ASSET PURCHASE AGREEMENT (the "Agreement") is,
dated as of MU2.0 , 2017, by and between Auto Recycling of Montgomery, Inc, an
Alabama corporation  (the "Seller"),   and SPEEDY OPERATIONS, INC, a Georgia
corporation (the "Purchaser").  BACKGROUND INFORMATION  Seller owns and
previously operated a retail Auto Salvage Yard business listed on Exhibit A
attached hereto and made a part hereof (the "Yard") conducted under the auspices
of the City of Montgomery, the County of Montgomery and all applicable State of
Alabama governing authorities (the "Business"). This Agreement sets forth the
terms and conditions upon which Purchaser is acquiring from Seller, and Seller
is selling and delivering to the Purchaser, those assets used by Seller in the
operation of the Business, and Purchaser is assuming certain liabilities of
Seller with respect to the operation of the Business.   OPERATIVE PROVISIONS  
1.  SALE AND TRANSFER OF ASSETS; CLOSING.  1.1.  Assets. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, Seller
shall sell, convey, assign, transfer and deliver to Purchaser, and Purchaser
shall purchase and acquire from Seller, all of Seller's right, title, and
interest in and to all of Seller's property and assets, real, personal or mixed,
tangible and intangible, of every kind and description, wherever located
(collectively, the "Assets") but excluding the Excluded Assets. By way of
description, the Assets shall include those items listed in Section 2.5 hereof.
Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Purchaser expressly assumes that Liability pursuant to Section
1.4(a) hereof.   1.2.  Excluded Assets. Notwithstanding anything to the contrary
contained in Section 1.1 or elsewhere in this Agreement, the following assets of
Seller (collectively, the "Excluded Assets") are not part of the sale and
purchase contemplated hereunder, are excluded from the Assets and shall remain
the property of Seller after the Closing:  1.2.1  all minute books, stock
records and corporate seals of a Seller;  1.2.2  any equity securities of Seller
held in treasury;  1,2.3  all personnel records and other records that Seller is
required by law to retain in its possession;  1.2.4  all rights of Seller under
this Agreement; and  1.3.  Consideration. The consideration for the Assets (the
"Purchase Price") will be $90,000 in cash and equity subject to adjustment as
hereinafter provided.  1.4.  Liabilities.
 

--------------------------------------------------------------------------------

 
 [ex10_12.jpg]
 
1.4.1  Purchaser shall not assume or be obligated to pay, discharge or perform
any existing or future  liabilities, debts, obligations, accounts payable, 
lease obligations, contracts, warranties or agreements of any Seller, of any
nature whatsoever, whether accrued, absolute, direct, indirect, perfected,
contingent, asserted or unasserted, regardless how such obligations may have
arisen, including without limitation any taxes or other governmental charges, or
claims whether or not disclosed herein, other than the Assumed Liabilities (as
hereinafter defined). The Assumed Liabilities shall include only those
liabilities expressly set forth on Schedule 1.4(a) attached hereto and made a
part hereof. For purposes of this Agreement, the term "Liabilities" means with
respect to any person or entity, any liability or obligation of such person or
entity of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to 'be accrued on the financial statements
of such person or entity.   1.4.2  Purchaser shall not be liable for any
obligations, duties, commitments, claims or liabilities of Seller which relate
in whole or in part to the Business (the "Retained Liabilities") other than the
Assumed Liabilities.  The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by the Sellers and shall include without limitation those liabilities set forth
on Schedule  .4(b) attached hereto and made a part hereof.  1.5.  Allocation. 
Seller and Purchaser agree that the allocation  (the "Purchase Price
Allocation") of the Consideration among the Assets shall be as set forth on
Schedule 1.5.   1.6.  Closing.  The closing  (the  "Closing") of the
transactions  contemplated by this Agreement (the "Contemplated Transactions")
shall take place, subject to the satisfaction or waiver of the conditions set
forth in this Agreement, including the conditions contained in Section 5 of
this  Agreement, at 10:00 a.m. on  , 2017, or such other date as may be agreed
to by the parties (the "Closing Date"), in the offices of  1.7   Proration's.  
Personal property taxes with respect to the Salvage Yard's and the Purchased
Assets allocable to year 2017 and prior years shall be the sole responsibility
of Seller. Taxes allocable to year 2017shall be prorated as of the Closing Date
based Upon the most recently available tax bills therefore and shall otherwise
not be adjusted.  Bills for utilities, telephone service and other items not
specifically provided for herein which relate to a period prior to or after the
Closing Date, the amounts of which are unknown as of the Closing Date, will be
prorated as of the Closing Date between Purchaser and Sellers and paid when the
invoices therefore are received.  Sellers shall receive credit on the closing
statement delivered on the Closing Date for all prepaid expenses and security
deposits on hand with any utility provider or landlord which are assignable, and
Seller shall assign all of its right, title and interest in and to any such
prepaid expenses and security deposits to Purchaser at Closing.   2.  
'REPRESENTATIONS AND WARRANTIES OF THE SELLERS. The Sellers, jointly and
severally, represent and warrant to Purchaser that, except as set forth in the
correspondingly numbered schedule provided by the Sellers (the "Seller
Disclosure Schedule"), as follows:  2.1.   Organization; Power; Authority.  The
Seller is a C corporation organized, validly existing, and in good standing
under the laws of the State of Alabama, with full C corporation power and
authority to carry on the Business as now being conducted and to own, operate
and lease (as the case may be) the Assets and to perform all of its obligations.
Auto Recycling of Montgomery, Inc. is qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the character
of   - 2 - (#760565)  
 

--------------------------------------------------------------------------------

 
 [ex10_13.jpg]
 
the properties and assets owned or leased by them or the nature of the business
conducted by them makes such qualification necessary.  Seller has the power and
authority to sell, assign, transfer, convey and deliver to Purchaser the Assets
as contemplated by this Agreement, and the execution, delivery and performance
of this Agreement and the Contemplated Transactions have been properly and duly
authorized by Seller.  Seller has no subsidiaries. This Agreement and all other
agreements executed in connection with the Contemplated Transactions constitute,
or will constitute-upon-execution;the-legal,— valid and binding obligations of
Seller, enforceable in accordance with their respective terms.  2.2.   No
Conflict or Violation; Approvals. The execution, delivery and performance of
this Agreement and the Contemplated Transactions will not (a) violate or
conflict with any of Seller's articles of organization or operating agreement;
(b) cause a breach of, or a default under, or create any right for any party to
accelerate, terminate, modify or require notice under or cancel, any contract,
permit, authorization or concession that any Seller is a party or by which any
of the Assets are bound; (c) violate any law, rule, regulation, constitution,
injunction, judgment, order, decree, ruling or other restriction of any
government, government agency or court; or (d) impose any encumbrance,
restriction or charge on the Business or on any of the Assets. No consent,
approval or authorization of, or declaration, filing or registration with, any
authority, or any other person or entity, is required to be made or obtained by
one of the Sellers in connection with the execution, delivery and performance of
the Agreement and the Contemplated Transactions, except as will have been
received by Sellers on or before the Closing Date.   2.3.  Capitalization.  John
Simmons owns  100% of the stock of   Auto Recycling of Montgomery, Inc. free and
clear of all encumbrances. No other person has a contract right, whether by
issuance, sale, transfer, or otherwise to any equity capital of Auto Recycling
of Montgomery, Inc. 2.4.   Financial Statements. Seller has delivered to the
Purchaser complete and correct copies of unaudited financial statements of the
Seller for the periods ended and as of December 31, 2014, (the "Financial
Statements").  The Financial Statements were not prepared in accordance
with-GAAP, nor was GAAP consistently applied throughout the periods indicated;
they are consistent with the books and records of the Business; and present
fairly the financial condition and results of operations of the Business as of
the date thereof and the period then ended.  2.5   Title. Seller has good and
marketable title to all of the Assets, free and clear of all liens, assignments,
security interests, claims, mortgages, encumbrances or charges of any kind or
nature ("Liens").  On the Closing Date, Purchaser shall acquire good and
marketable title to all of the Assets free and clear of all Liens. The Assets
constitute all of the assets (tangible and intangible, and including, but not
limited to, all intellectual property assets) necessary to operate the Business
in the manner presently operated by Sellers. Without limitation the Assets
include all of Seller's right, title, and interest in and to the following (in
each case except for the Excluded Assets), wherever located:   2.5.1  All of the
Seller's operating license's for the salvage yard, automotive dismantling of
vehicles.  2.5.2   All of the Seller's fixed assets, goods, tools, other
equipment, and other property used  directly or indirectly in or otherwise
relating primarily to the Business (the "Equipment"), including, without
limitation, the Equipment disclosed in Schedule 2.5.2.   2.5.3   All inventories
of the Seller and all goods and supplies, (which includes salvaged auto  parts,
scrap metal parts and all related parts in each case to the extent used directly
or indirectly in or otherwise relating primarily to the Business (the
"Inventory"). All items   - 3 - (i4760565) 
 

--------------------------------------------------------------------------------

 
[ex10_14.jpg]
 
included in the Inventory consist of a quality and quantity usable and, with
respect to finished goods, saleable, in the ordinary course of business of
Seller except for obsolete items and items of below-standard quality, all of
which have been written off or written down to net realizable value in the
Financial Statements, as the case may be. Inventory now on hand that was
purchased after the date of the Financial Statements was purchased in the
ordinary course of the Business of the Seller at a cost not exceeding market
prices prevailing at the time of purchase. The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive but are reasonable in the present circumstances of Business.
Work-in-process Inventory is not valued according to GAAP.   2.5.4   The entire
right, title and interest of the Seller in connection with the conduct of the 
Business or used by the Seller in connection with the conduct of the Business
in, to, or under (i) all United States, international and foreign patents and
applications therefor and all  reissues,  divisions,  renewals,  extensions, 
provisional s, continuations   and continuations-in-part thereof; (ii) all
inventions (whether patentable or not), invention disclosures,   improvements, 
Trade  Secrets,  proprietary  information,  know-how, technology, technical data
and customer lists, and all documentation relating to any of the foregoing;
(iii) all copyrights, copyrights registrations and applications therefor, and
all other rights corresponding thereto throughout the world; (iv) all domain
names, uniform resource locators and other names and locators associated with
the Internet; (v) all industrial designs and any registrations and applications
therefor; (vi) all trade names, logos, common  law trademarks  and  service
marks, trademark and  service mark registrations and applications therefore;
(vii) all databases and data collections and all rights therein; (viii) the
Seller's customer lists pertaining to the Business; (ix) all moral and economic
rights of authors and inventors, however denominated, (x) any computer software
and databases, whether owned or licensed, (xi) all telephone and fax numbers,
and (xii) any similar or equivalent rights. to any of the foregoing (as
applicable) used directly or indirectly or relating to the Business
(collectively, as such is used in and/or relates to the business of the Business
as currently conducted or as proposed to be conducted by the Seller, the
"Intellectual Property"), including, without limitation, the Intellectual
Property listed on Schedule 2.5.4.   2.5.5   AU office furniture and fixtures of
the Seller used directly or indirectly in or otherwise  relating primarily to
the Business (the "Office Furniture"), including, without limitation, the Office
Furniture disclosed on Schedule 2.5.5.   2.5.6   The entire leasehold, including
buildings, structures, and other improvements located  thereon, fixtures
contained therein, and appurtenances thereto, and easements and other rights
relative thereto;   (i)  equipment, including computer hardware and associated
telecommunications equipment, media,.and tools;   2.5.7   All business and
marketing records, including accounting and operating records, asset  ledgers,
inventory records, reports, budgets, personnel and payroll records of employees
of the Seller to be employed by the Seller, customer lists, supplier lists,
information and data respecting leased or owned equipment, correspondence and
mailing lists, advertising    4  (#760568)    
 

--------------------------------------------------------------------------------

 
[ex10_15.jpg]
 
materials and brochures, and other business records used directly or indirectly
in or otherwise relating primarily to the Business or the Assets, in whatever
form they exist.   2.5.8   All governmental   approvals,   authorizations,  
certifications,  consents,  variances,  permissions, licenses, and permits to or
from, or filings, notices, or recordings to or with, federal, state, and/or
local governmental authorities as well as states and jurisdictions outside of
the U.S. (the "Authorizations"), directly or indirectly relating primarily to
the Business, but subject, as to the reassignability to the Seller. As of the
Closing Date, the Authorizations consist of the items disclosed in Schedule
2.5.9.   2.5.9   All claims the Seller may have against any person relating to
or arising from the Assets or  the Business, including rights to recoveries for
damages or defective goods and to refunds ("Seller Claims"), but not including
any Seller Claims under or in connection with the Excluded Assets.  2.5.10 All
prepaid expenses, including but not limited to rents, credits and security
deposits paid    by the Seller, relating to the Business (the "Prepaid
Expenses"), including but not    limited to, the Prepaid Expenses listed in
Schedule 2.5.11.   2.5.11 All motor vehicles owned or leased by the Seller and
used or held for use in the conduct    of the Business (the "Vehicles"),
including but not limited to the Vehicles listed in  Schedule 2.5.12;   2.5.12
All security deposits deposited by or on behalf of the Sellers for the
Business;   2.5.13 All insurance and reinsurance, surety, bonding, or indemnity
policies, binders, or  contract, and the benefits or any prior insurance
coverage to the extent still available,- as - - established or obtained with
respect to the Business (the "Insurance Policies"), including but not limited to
the Insurance Policies listed in Schedule 2.5.14.   2.5.14 There are no
contracts under which the Seller (a) paid $10,000 or more during the 12  month
period ending December 31, 2016, (b) received $10,000 or more during the 12
month period ending December 3], 2016, and (c) would, absent this Agreement and
the Contemplated Transactions, reasonably expect to pay or receive $10,000 or
more for the 12 month period immediately following the Closing Date
(collectively, the Material Seller Contracts"). No Seller is subject to any
Contract: (1) that contains covenants limiting the freedom of the Seller to
compete in any line of business in any geographic area; (ii) that requires such
Seller to share any profits, or requiring any payments or other distributions
based on profits, revenues or cash flows; (iii) pursuant to which third parties
have been provided with products that can be returned to such Seller in the
event they are not sold and which could involve products valued at $10,000 or
more (invoice price) in the aggregate; or  (iv) that has had a material adverse
effect upon the business, earnings, financial condition, or prospects of the
Sellers.   2.5.15 Litigation. There are no claims, actions, suits, proceedings
or investigations pending or,    to any Seller's knowledge, threatened against
or affecting the Assets or the operation of    the Business before any foreign,
federal, state, local or other governmental authority or    agency or by any
other entity or person.    5  (4760568) 
 

--------------------------------------------------------------------------------

 
[ex10_16.jpg]
 
2.5.16 Compliance with Laws. The operation of the Business and the Assets
conform to the    requirements of all applicable laws, rules, orders,
ordinances, decrees and regulations of    all governmental regulatory agencies,
whether national, state or local, having jurisdiction    thereover, and no
material claim alleging nonconformity or noncompliance with respect    to such
matters has been made or threatened against Seller and/or the Assets or, to   
Seller's knowledge, may in the foreseeable future be made by any such agency
except as    disclosed to Purchaser on a Schedule to this Agreement.  2.6  
Absence of Undisclosed Liabilities.   Except as and to the extent liabilities
are specifically reflected on the Financial Statements or liabilities are
incurred by Seller in the ordinary course in connection with Seller's operation
of the Business, Seller has no liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise).   2.7   Insurance.   Seller has
policies of insurance and bonds of the type and in amounts customarily carried
by persons conducting businesses or owning assets similar to those of such
Seller. There is no material claim pending under any of such policies or bonds
as to which coverage has been questioned, denied or disputed by the underwriters
of such policies or bonds.  All premiums due and payable under all such policies
and bonds have been paid and Sellers are otherwise in compliance with the terms
of such policies and bonds. No Seller has knowledge of any threatened
termination of any of such policies.   2.8   Taxes. The Seller has filed all
required tax returns in connection with the Assets and the operation of the
Business. All tax returns filed by Seller in connection with the Assets and the
operation of the Business are true, correct, and complete. The Seller has paid,
or made provision for the payment of, all taxes that have or may have become due
pursuant to tax returns that are or were required to be filed by Seller in
connection with the Assets and the operation of the Business, or pursuant to any
assessment received- by Sellers. There exists no .proposed tax assessment
against any Seller in connection with the Assets and the operation of the
Business. All taxes that Seller is required to withhold or collect in connection
with the operation of the Assets and the Business have been duly withheld or
collected and, to the extent required, have been paid to the proper governmental
body or other person.  2.9   Environmental Matters. The Company has obtained all
Licenses which are required in respect of its Business, operations or Assets and
Properties under applicable Environmental Laws.  To Seller's knowledge, the
Company and its respective operations and properties are and have been in
compliance in all material respects with the terms and conditions of. all such
Licenses and with any applicable Environmental Law.   Except as set forth in
Schedule 3.23 (with paragraph references corresponding to those set forth
below):   2.9.2   The Seller has no knowledge of any pending or threatened
review or investigation by  any Governmental or Regulatory Authority with
respect to any alleged failure by the Company to have any License under
Environmental Laws required in connection with the conduct of the Business or
operations of the Company or with respect to any treatment, storage, recycling,
transportation, disposal or "release" as defined in 42 U.S.C. .,§ 9601 (22)
("Release"), of any Hazardous Material, and Sellers have no knowledge of any
facts or circumstances which could reasonably be expected to form the basis for
any such Order, complaint, penalty or investigation.   2.9.3   There is no
civil, criminal or administrative judgment, action, suit, demand., claim, 
hearing, notice of violation, investigation, proceeding, notice or demand letter
pending or, to the Sellers' knowledge, threatened against the Company pursuant
to Environmental   - 6 - 0760568) 
 

--------------------------------------------------------------------------------

 
[ex10_17.jpg]
 
Laws which could reasonably be expected to result in a fine, penalty or other
obligation, cost or expense.   2.9.4   The Company has not handled any Hazardous
Material in violation of Environmental  Laws on any property now or previously
owned or leased by the Company.   2.9.5   The Company has not transported or
arranged for the transportation of any Hazardous  Material to any location which
is the subject of any Action or Proceeding that could lead to claims against the
Company for clean-up costs, remedial work, damages to natural resources or
personal injury claims, including, but not limited to, claims under CERCLA.  
2.9.6   To Seller's knowledge, no oral or written notification of a Release of a
Hazardous  Material has been filed by or on behalf of the Company and, to
Seller's knowledge, no property now or previously owned or leased by the Company
is listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or on any similar state list of sites requiring investigation
or clean-up.  2.10   Related Parties.  Other than Seller's salary and benefit
obligations to arising in the ordinary course of business,  no other related
person or affiliated entity to the Seller is a party to any contract (whether
written or oral) with, or has any claim or right against, a Seller. No related
person or affiliated entity to the seller has, or within the past 12 months,
had, any interest in any property (whether real, personal or mixed and whether
tangible or intangible) used in or pertaining to Seller's Business.  2.11  
Broker's or Finder's Fees. Seller will not incur, directly or indirectly, any
liability for brokerage or finders' fees or any similar charges in connection
with this Agreement or the Contemplated Transactions.  2.12   Material Adverse
Change.  Since June   30,   2014, the Seller has not conducted the Business in
the ordinary course and there has not been any material adverse change in the
closed business, operations, prospects, assets, results of operations or
condition (financial or other) of Seller or the Assets, and no event has
occurred or, to the knowledge of the Seller's, no circumstances exists that may
result in such a material adverse change except as noted for expansion.  2.13  
Material Misstatements or Omissions.  To the Seller's knowledge, no
representations or warranties by Seller in this Agreement, nor any document,
exhibit, statement, certificate or schedule furnished to Purchaser pursuant
hereto, contains, or with respect to other documents to be delivered by Seller
at Closing, will contain any untrue statement of a material fact, or omits to
state any material fact necessary to make the statements or facts contained
therein not misleading.   2.14  Intention.  The Seller has not entered into this
Agreement or agreed to complete the Contemplated Transactions with the actual
intent to hinder, delay, or defraud any creditor of the Seller.  2.15  Value of
Assets. The Seller will receive reasonably equivalent value in exchange-for the
obligations to be undertaken pursuant to the Contemplated Transactions.  Giving
effect to the Contemplated Transactions, the fair market value of the Seller's
assets exceeds the Seller's total liabilities, whether accrued, absolute,
contingent or otherwise. Giving effect to the Contemplated Transactions, the
fair market value of the assets of the Seller exceeds total liabilities, whether
accrued, absolute,  contingent or otherwise. The Seller's assets do not and, 
immediately following the Contemplated Transactions, will not, constitute
unreasonably small capital to carry out the Seller's business as conducted or as
proposed to be conducted. The assets of the Shareholder or equity owners of  - 7
- 0760568) 
 

--------------------------------------------------------------------------------

 
[ex10_18.jpg]
 
the Seller do not and, immediately following the Contemplated Transactions, will
not, constitute unreasonably small capital to carry out the business of the
Shareholder of the Seller as conducted or as proposed to be conducted.  2.16  
No Bankruptcy. Except as set forth in the Seller's Disclosure Schedule, no
petition in bankruptcy has been filed against any of the Sellers, any member or
equity owner of the Sellers or any affiliate of either of them during the last
seven years, and neither the Sellers, any member of the Sellers nor any
affiliate of either of them in the last seven years has ever made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither the Sellers nor any affiliate of the Sellers is
contemplating the filing of a petition under any state or federal bankruptcy or
insolvency laws. None of the Sellers has any knowledge of any person
contemplating the filing of any such petition against it or an affiliate of the
Sellers.   3  REPRESENTATIONS  AND  WARRANTIES  OF  PURCHASER.   Purchaser
represents and warrants to Seller as follows:  3.1   Organization and Power.
Purchaser is a duly organized and validly existing Georgia incorporated company.
Purchaser has the power and authority to carry on its business as now being
conducted and to own, operate and lease its properties in the places where such
business is now conducted and where such properties are now owned, leased or
operated.   3.2   Authorization. The execution, delivery and performance of this
Agreement by Purchaser and the consummation of the Contemplated Transactions by
the Purchaser have been duly authorized by the Purchaser.  This Agreement
constitutes the legal, valid and binding obligation of Purchaser, enforceable in
accordance with its terms.  _  3.3  Broker's or ;inder's Fees. Purchaser will
pay directly or indirectly liability for hrokerage or finders' fees-in
connection with this Agreement or the Contemplated TranSactions.  4  COVENANTS 
4.1  Restrictive Covenants Agreement. The Seller shall enter into a Restrictive
Covenants Agreement in form and substance satisfactory to Purchaser.   4.2  
Cooperation.  The Seller, on the one hand, and Purchaser, on the other hand,
shall cooperate fully with each other and their respective employees, legal
counsel, accountants and other representatives and advisers in connection with
the steps required to be taken as part of their respective obligations under
this Agreement; and shall, at any time and from time to time after the Closing
Date, upon the request of the other, do, execute, acknowledge and deliver, or
will cause to be done, executed, acknowledged and delivered, all such further
acts, deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may be reasonably required to
satisfy and perform the obligations of such party hereunder, and to allow
Purchaser to operate the Business after Closing in substantially the .same the
manner in which it was operated before the Closing.  Without limiting the
foregoing, the Seller agrees to work with Purchaser on an as-requested basis for
a period of  90 days following the Closing at no cost to assist with the
transition of the Business to Purchaser.   4.3   Use of Name.   The Seller, on
the one hand, and Purchaser, on the other hand,  acknowledge and agree that,
following the Closing, the Purchaser shall have full right, title and interest
in and to the name of "Auto Recycling of Montgomery, Inc." and any substantially
similar derivatives thereof. Following the Closing Date, Seller will promptly
change its company  - 8 - (#760568)    
 

--------------------------------------------------------------------------------

 
[ex10_19.jpg]
 
name to a name requested by the Purchaser that is not similar to either "Auto
Recycling of Montgomery, Inc."   4.4  Funds Received After Closing. Any and all
funds received by Seller after the Closing in respect of the Business, other
than amounts received in respect of the Retained Assets, shall be remitted to
the Purchaser immediately upon receipt. Any and all funds received by the
Purchaser after Closing in respect of the Retained Assets shall be remitted to
the Seller immediately upon receipt.                    5 --    4.4.1  Tax
Matters.  4.4.2  The Seller shall pay all Taxes arising from or relating to the
Contemplated Transactions if any, due as a result of the purchase, sale or
transfer of the Assets and Iteal Property in accordance herewith whether imposed
by law on the Seller or the Purchaser, and the Seller shall indemnify, reimburse
and hold harmless the Purchaser in respect of the liability for payment of or
failure to pay any such Taxes or the filing of or failure to file any reports
required in connection therewith.  4.4.3  The Seller on the one hand, and
Purchaser, on the other hand, agree to furnish or cause to be furnished to each
other, upon request, such information and assistance (including access to books
and records) relating to Seller and the Purchaser as is reasonably necessary for
the preparation of any return, claim for refund or audit, and the prosecution or
defense of any claim, suit or proceeding relating to any proposed adjustment. 
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE. At the Closing, it shall be a
condition of Purchaser's obligation to consummate the Contemplated Transactions
that the following shall be true: 5.1  Representations and Warranties True.  All
of the representations and warranties of Seller contained in this Agreement
shall be true, correct and complete as of the Closing Date.  5.2  Orders,
Decrees, Judgments. No order, decree or judgment of any court or governmental
body shall have been issued and remain in effect at such date restraining,
prohibiting, restricting or delaying the consummation of the Contemplated
Transactions.  5.3  Consents. All consents or approvals required for the
consummation of the Contemplated   Transactions by any third party (including
without limitation, the Purchaser or its parent company) shall have been
obtained.  5.4   Governmental Approvals.   All approvals, consents, permits or
licenses from any federal, state or local governmental agency or body required
in connection with the consummation of the Contemplated Transactions shall have
been duly obtained prior to the Closing Date.   5.5  Release of Liens. Seller
shall deliver to Purchaser evidence of the release of all encumbrances on any
and all of the Assets (other than Assumed Liabilities), whether or not indicated
on a lien search.  5.6  Diligence.  Purchaser shall have found the results of
its diligence investigation of Seller to be satisfactory in Purchaser's sole
discretion.  9  (#760568) 
 

--------------------------------------------------------------------------------

 
[ex10_110.jpg]
 
5.7  Closing Documents. Seller shall have delivered to Purchaser the following
documents:  5.7.1  a copy of the resolutions duly adopted by the Seller
authorizing the execution, delivery, and performance of this Agreement and the
consummation of the Contemplated Transactions, certified by an officer of the
Seller;  5.7,2  a certificate (dated not less than 5 days prior to the Closing
Date) of the Secretary of State of the State of Alabama as to the good standing
of the Seller's company  5.7.3  a Bill of Sale, in form and substance
satisfactory to Purchaser;  5.7.4  the Restrictive Covenants Agreement;  5.7.5 
such other documents relating to the Contemplated Transactions as Purchaser
reasonably requests.   6  CONDITIONS TO SELLER'S OBLIGATIONS TO CLOSE. At the
Closing, it shall be a condition to Seller's obligation to consummate the
Contemplated Transactions that the following shall be true:   6.1  
Representations and Warranties True.  All of the representations and warranties
of Purchaser contained in this Agreement shall be true, correct and complete as
of the Closing Date.   6.1  Performance.  Purchaser shall have performed and
complied with all covenants and agreements contained herein required to be
performed or complied by the Purchaser prior to or at the Closing Date except
where amended.   7  INDEMNIFICATION.  7.1  Survival of Representations.  Each
representation, warranty, covenant and agreement made by any party within this
Agreement or pursuant hereto shall survive the Closing Date for a period of
three (3) years and any investigation at any time made by or on behalf of
another party, provided that (a) the representations and warranties contained in
Section 2.3 (organization; power; authority), Section 2.2 (no conflict or
violation; approvals), Section 2.5 (title), Section 2.14 (environmental),
Section 2.10 (employee matters), and Section 2.13 (taxes) shall survive shall
survive forever.   All statements contained herein and in any certificate,
schedule, list and other document described pursuant hereto or in connection
with the transactions contemplated hereby shall be deemed representations and
warranties within the meaning of this Section.  7.2   Indemnification Of
Purchaser. Seller shall indemnify and hold harmless Purchaser for a period of
three (3) years from and after the Closing Date (except with respect to Section
7.2.3 for which there shall be no limitation on the time during which
indemnification may be sought) against and in respect of all demands, claims,
actions, liabilities, damages, losses, judgments, assessments, costs and
expenses (including without limitation interest, penalties and attorney fees)
(individually a "Claim" and collectively the "Claims") asserted against,
resulting to, imposed upon or incurred by Purchaser, directly, or indirectly,
and arising out of or resulting from (a) a breach of any representation,
warranty, covenant or agreement made or to be performed by Seller or Purchaser
under this Agreement, (b) any requirement that   -10- (4760568)
 

--------------------------------------------------------------------------------

 
[ex10_111.jpg]
 
Purchaser satisfy or perform any Liability of Seller that is not an Assumed
Liability, or (c) any fraud or willful misconduct by any Seller in connection
with this Agreement or the Contemplated Transactions.  7.3   Notification.  
Purchaser if seeking indemnification hereunder shall hereinafter be referred to
as the "Indemnified Party" and Seller shall hereinafter be referred to as the
"Indemnifying Party". The Indemnified Party shall, upon becoming aware or being
put on notice of the existence of a Claim with respect to which the Indemnified
Parties may be entitled to indemnification pursuant to this Section 7, promptly
notify the Indemnifying Parties in writing of such matter.   The failure of the
Indemnified Party to notify the Indemnifying Parties of any Claim with respect
to which the Indemnified Party may be entitled to indemnification hereunder will
not relieve the Indemnifying Parties of any liability that it may have to the
Indemnified Party except to the extent the Indemnifying Parties are materially
prejudiced thereby; provided, that the Indemnified Party shall be deemed to have
notified the Indemnifying Party by giving written notice of any such Claim to
the Seller or either Member, and that upon such notification, any Claims that
are made within the time to contest period set forth in Section 7.2 shall
survive until resolution of such claim.  7.4   Settlement and Defense of
Claims.  Except as hereinafter provided, upon receiving notice thereof in
accordance with the provisions of Section 7.3 hereof, the Indemnifying Parties
shall have the right to settle at its own cost and expense Claims which are
susceptible of being settled or defended, and to defend, through counsel of its
own choosing and at its own cost and expense, any third party action which may
be brought in connection therewith; provided, that the Indemnifying Parties
shall be required to keep the Indemnified Party fully and currently informed of
all settlement negotiations and of the progress of any litigation; and provided
further that the Indemnified Party shall have the right to fully participate in
the defense or settlement of any Claim at its own expense, except for its
reasonable attorneys fees which shall be paid by the Indemnifying Parties, if a
third legal counsel chosen by the legal counsel of the Seller and the
Indemnified Party determines that: (a) there are or may be legal defenses
available-to such - Indemnified -Party that are different from  or additional to
those available to Indemnifying Parties and which could not be adequately
advanced by counsel chosen by the Indemnified Party, or (b) a conflict or
potential conflict exists between Indemnifying Parties and such Indemnified
Party that would make such separate representation advisable.  The Indemnifying
Parties shall not, without the prior written consent of the Indemnified Party,
which consent shall not unreasonably be withheld, settle or compromise or
consent to the entry of any judgment in any pending or the threatened claim,
action or proceeding to which such Indemnified Party is a party.  7.5  
Cooperation of Indemnified Party.  The Indemnified Party shall cooperate with
the Indemnifying Parties in connection with the settlement or defense of any
Claim.  In addition, except as hereinafter provided, the Indemnified Party shall
not pay or voluntarily permit the determination of any Claim while the
Indemnifying Party is negotiating the settlement thereof or litigating the
Claim, except with the prior written consent of the Indemnifying Party.   7.6  
Assumption by Indemnified Party. Notwithstanding anything contained herein to
the contrary, the Indemnified Party may, by releasing the Indemnifying Party
from liability to him or it with respect to such Claim, take over and assume the
settlement and defense of any'Claim.   7.7  Purchaser Indemnification.  In no
event shall the Purchaser have any liability whatsoever to the Sellers in
connection with Section 7 of this Agreement or otherwise.  8  GENERAL
PROVISIONS.  8.]  Expenses. Each party shall pay its own legal, accounting and
other expenses.  -  11  - (060568) 
 

--------------------------------------------------------------------------------

 
[ex10_112.jpg]
 
8.2  Headings. Headings are for convenience and are not admissible as to
construction.  8.3  Notices. All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made if hand delivered, mailed from within
the United States by certified or registered mail, or sent by overnight courier
or delivery service or facsimile transmission to the applicable address
appearing in the preamble to this Agreement, or to such other address as either
party may have designated by like notice forwarded to the other party hereto.
All notices, except notices of change of address, shall be deemed given three
business days after they have been mailed by certified of registered mail, one
business day if they have been mailed by overnight courier or delivery service,
or immediately if they have been hand delivered or faxed, and notices of change
of address shall be deemed given when received.  Notice shall be sent to the
following addresses, unless otherwise changed as set forth herein:    To
Purchaser:   Speedemissions Inc.  1015 Tyrone Road, Suite 710 Tyrone, Georgia
30290  Attention: Richard A. Parlontieri, President Fax: (770) 306-7804   With a
copy to.:  •  To Seller:   Auto Recycling of Montgomery P.O. Box 210578 
Montgomery, AL. 36121-0578 Attention: John Simmons Jr.   8.4   Binding
Agreements; Non-Assignability. Each of the provisions and agreements herein
contained shall be binding upon and inure to the benefit of the personal
representatives, heirs, devisees and successors of the respective parties
hereto; but none of the rights or obligations attaching to either party
hereunder shall be assignable, unless specifically noted.   8.5   Entire
Agreement; Waiver. This Agreement constitutes the entire understanding of the 
parties hereto with respect to the subject matter hereof, and no amendment,
waiver, modification or alteration of the terms hereof shall be binding unless
the same be in writing, dated subsequent to the date hereof and duly approved
and executed by each party. No failure or delay by any party, in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.      - 12 - (#760568) 
 

--------------------------------------------------------------------------------

 
[ex10_113.jpg]
 
8.6  Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.  8.7   Application of Law. This Agreement, and the
application or interpretation thereof, shall be governed exclusively by its
terms and by the laws of the State of Georgia.  8.8   Counterparts. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  8.9   Arbitration.  Any controversy or claim arising out of or
relating to this Agreement or any related agreement shall be settled by
arbitration in accordance with the following provisions:   8.9.1   The agreement
of the parties to arbitrate covers all disputes of every kind relating to or
arising out of this Agreement or any of the Contemplated Transactions.  Disputes
include actions for breach of contract with respect to this Agreement, as well
as any claim based upon tort or any other causes of action relating to the
Contemplated Transactions, such as -claims based upon an allegation of fraud or
misrepresentation and claims based upon a federal or state statute, In addition,
the arbitrators selected according to procedures set forth below shall determine
the arbitrability of any matter brought to them, and their decision shall be
final and binding on the parties, and judgment upon the award may be entered in
any court of competent jurisdiction in the United States. The forum for the
arbitration shall be Atlanta, Georgia, and the governing law for the arbitration
shall be the law of the State of Georgia, without reference to its conflicts of
laws provisions.  There shall be three arbitrators, unless the parties • are
able to agree on a single arbitrator. In the absence of such agreement within 10
days after the initiation of an arbitration proceeding, Seller shall select one
arbitrator and Purchaser shall select one arbitrator, and those two -arbitrators
shall then select, within -10 'days, a third •arbitraton• -If those two
arbitrators -are unable to select a third arbitrator within such 10 day period,
a third arbitrator shall be appointed by the commercial panel of the American
Arbitration Association. The decision in writing of at least two of the three
arbitrators shall be final and binding upon the parties. Each party shall bear
its own fees and expenses with respect to the arbitration and any proceeding
related thereto and the parties shall share equally the fees and expenses of the
American Arbitration Association and the arbitrators.  The arbitration shall be
administered by the American Arbitration Association. The rules of arbitration
shall be the Commercial Arbitration Rules of the American Arbitration
Association, as modified by any other instructions that the parties may agree
upon at the time, except that each party shall have the right to conduct
discovery in any manner and to the extent authorized by the Federal Rules of
Civil Procedure as interpreted by the federal courts.  If there is any conflict
between those rules and the provisions of this section, the provisions of this
section shall prevail.  The arbitrators shall be bound by and shall strictly
enforce the terms of this Agreement and may   •-•   •-•--• not limit, expand or
otherwise modify its terms. The arbitrators shall not have power to award 
damages in connection with any dispute in excess of actual compensatory damages
and shall not  multiply actual damages or award consequential or punitive
damages.  8.10 No Third-Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any person or entity other than the
parties to this Agreement any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provision of this Agreement.   -  13 -
(#760568) 
 

--------------------------------------------------------------------------------

 
[ex10_114.jpg]
 
8.11 Legal Fees and Costs. If a legal action is initiated by any party to this
Agreement against another, arising out of or relating to the alleged performance
or non-performance of any right or obligation established hereunder, or any
dispute concerning the same, each party shall pay its own legal fees and
costs.   8.12 Further Assurances.  Seller shall, at any time and from time to
time after the date of this Agreement, upon the reasonable request of Purchaser,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, all such further documents as may be required to confirm (i) the
title of the Assets sold, transferred and assigned to Purchaser, (ii) the
possession  by Purchaser of the personal property hereby purchased by it; and
interests in the Premises.  [Signatures on Following Page]       -144-
(#760568)  (iii) Purchaser's leasehold  
 

--------------------------------------------------------------------------------

 
[ex10_115.jpg]
 
EN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.   SELLER:   AUTO RECYCLING OF MONTGOMERY,
INC.         PURCHASER:   SPEEDY OPERATIONS, INC.     By:  Richard A.
Parlontieri, Its President    -  15 - (#760568)
 

--------------------------------------------------------------------------------

 
[ex10_116.jpg]
 
EHXIBIT A  Auto Salvage Yard and Used Auto Parts Location   Store Name  Street  
Auto Recycling of Montgomery, Inc  2320 Lower Wetumplca Rd.  Montgomery, AL.
36110            -16- (14760568)  
 

--------------------------------------------------------------------------------

 
 
[ex10_117.jpg]
 
Schedule 1.4(a)   Assumed Liabilities    •   Utilities at the Leases Premises:  
Electricity  Natural gas Telephone Water/Sewer               -  17- (#760568)  
 

--------------------------------------------------------------------------------

 
[ex10_118.jpg]
 
Schedule 1.4(b)   Retained Liabilities    •  any Liability arising out of or
relating to products of Seller to the extent manufactured or sold prior to the
Closing Date;  •   any Liability under any contract assumed by Purchaser that
arises after the Closing Date but that arises out of or relates to any breach
that occurred prior to the Closing Date;  •  any Liability of Seller for taxes,
including (A) any taxes arising as a result of Seller's operation of its
business or ownership of the Assets prior to the Closing Date, (B) any taxes
that will arise as a. result of the sale of the Assets pursuant to this
Agreement and  (C) any deferred taxes of any nature;  •  any Liability under any
contract not assumed by Purchaser, including any Liability arising out of or
relating to Seller's credit facilities or any security interest related
thereto;  •  any  Liability under the  Plans  or relating to payroll, vacation, 
workers'  compensation, unemployment benefits •  or any other employee plans or
benefits of any kind for Seller's employees or former employees    or both;  
•   any Liability under any employment, severance, retention or termination
agreement with any  employee of Seller or any affiliatesof any employees of
Seller;   •  any Liability arising out of or relating to any employee grievance
whether or not the affected employees are hired by Purchaser; if pre-existing to
sale.  •  any Liability of Seller based upon Sellers acts or omission.         
           -  1 8 - (#760568)  
 

--------------------------------------------------------------------------------

 
[ex10_119.jpg]
 
Schedule 1.3    Considerations — Purchase Price/Terms    Asset Purchase Price -
590,000.00 includes all Assets noted on the following:   •  Schedule 2.5.2 - 
Equipment •  Schedule 2.5.3 -  Inventory •  Schedule 2.5A -  intellectual
Property •  Schedule 2.5.3  — Office Furniture  Terms:  •  Interest rate — 10%
•  Term of loan ten (10) year amortization w17 year balloon
'$.1,18936.per:rnotitfi •  120 day grace period after purchase of salvage yard
•  In the event of an early pay-off of the loan by the Purchaser, interest due
the Seller will be paid for the remaining period of time equal to 60  months.  
(Example: If the principal balance is paid in the 3611 month Of the amortization
period, Purchaser will pay to the Sellerthe interest  calculated for the
remaining 24 month period)   Real Property Purchase Price - 5175,000 includes
all land, buildings and leasehold improvement to the property located at: 2320
Lower Wetumpka Rd. Montgomery, AL. 36110.   REAL PROPERTY: PARCEL
3304-05-32-3-018-01Z.000  ADDRESS:  nzo LOWER WETLIMPKA ROAD MONTGOMERY, ALABAMA
36110  LEGAL DESCRIPTION:   METES AND BOUNDS: BEG INT VS LOWER WETUMPKA RD & S
5/1. SW 1/4 32 17 18 NLY ALG VS SAID RD 417.4FT E 208.7FSLY TO SE COR LOT F
25/210 W TO POB   REAL PROPERTY: PARCEL #04-09-32-3-018-013.000  ADDRESS:  ALDUC
COURT MONTGOMERY, ALABAMA 36110 LEGAL DESCRIPTION:  ALDUC PLAT #1, BLOCK C, LOT
F, AS RECORDED BY THE MONTGOMERY COUNTY PROBATE IN REAL PROPERTY BOOK 25, PAGE
210  Terms: •   Interest rate  10%  • • • •          (#7M568)  Term of loan ten
(10) year amortization w17 year balloon $2,312.64 per month 120 day grace period
after purchase of salvage yard In the event of an early pay-off of the loan by
the Purchaser, interest due the Seller will be paid for the remaining period of
time equal to 60 months. (Example: if the -principal balance is paid in the.
3611) month of the amortization period, Purchaser will pay to the Seller the
interest calculated for the remaining 24 month period. - 19 - 
 

--------------------------------------------------------------------------------

 
[ex10_120.jpg]
 
Schedule 2.5.2    Assets: Equipment   •  621 Case Front End Loader •  Forks • 
Bucket •  Hand truck torch set (industrial use) •  Air Compressor (industrial
use) •  Commercial overhead gas heater •  Three (3) installed tear down racks • 
Pan dumpsters (3) •  Miscellaneous racks and shelving, both inside and outside
warehouse •  Water cooler •  Beverage/soda cooler •  Wood pallets   -20-
(#760568)  
 

--------------------------------------------------------------------------------

 
[ex10_121.jpg]
 
Schedule 2.5.3    Assets: Inventory*   •  100 +/- Automotive vehicles "as in
condition" currently on property •  100 +1- New headlights currently in boxes • 
100 +/- New mirrors currently in boxes •  100 +/- New turn signal lights
currently in boxes •  1,000 +/- Automotive glass removed from vehicles on
property •  200 +1- Transmissions removed from vehicles on property •  60 — 70
+/- Engines removed from vehicles on property  Other automotive parts include: 
Alternators  Mirrors Air compressors  Radiators Brake boosters  Starters
Bumpers  Steering columns Doors  Taillights Exhaust manifolds  Tires Headlights 
Wheels Hub caps   *E$TIMATES ONLY                          -21- (#760568)   ▪
 

--------------------------------------------------------------------------------

 
[ex10_122.jpg]
 
Schedule 2.5.4     Assets: Intellectual Property — Customers/Contacts  
Automotive repair shops  •  Automotive body shops •  New car dealers •  Used car
dealers •  Salvage/scrap yard dealers •  Retail/walk-up customer lists • 
Internet/e-commerce customer list •  Recycling companies contact information   
    -22 - (#760568)  
 

--------------------------------------------------------------------------------

 
[ex10_123.jpg]
 
Schedule 2.5.5    Assets: Equipment — Office Furniture    •  Computers • 
Copiers •  Desks •  Desk chairs •  Printers •  Portable heater •  Portable phone
•  Telephones          - 23 - (#760568)  
 

--------------------------------------------------------------------------------

 
[ex10_124.jpg]
 
Listing of other Schedules    A.  Schedule 2.5.8 - Authorizations  All federal,
state and local salvage yard licenses & permits   B.  Schedule 2.5.10 - Prepaid
Expenses (if applicable)   C.  Schedule 2.5.11 — Vehicles  621 Case Front End
Loader   D.  Schedule 2.5.13 — Insurance Policies       -24- (  760568)
 
 

--------------------------------------------------------------------------------